            Case 1:18-cv-00438-RP Document 48 Filed 04/24/20 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

                                                  x
                                                  :
RYAN KLEBBA, on behalf of himself and             :
others similarly situated,                        :
                                                  :
                       Plaintiff,                 :    Case No. 1:18-cv-00438
                                                  :
       v.                                         :
                                                  :
NETGEAR, INC.,                                    :
                                                  :
                       Defendant.                 :
                                                  x

                                    JOINT STATUS REPORT

       1.      On May 24, 2018, Ryan Klebba (“Plaintiff”) filed his class action complaint against

Netgear, Inc. (“Defendant”). ECF No. 1.

       2.      On July 23, 2018, Defendant filed its motion to compel arbitration, ECF No. 21, in

response to which Plaintiff filed his opposition, ECF No. 25, and in support of which Defendant

filed its reply, ECF No. 30.

       3.      On February 5, 2019, this Court granted Defendant’s motion to compel arbitration,

in part, noting that Plaintiff “agreed to delegate the determination of his remaining disputes

regarding the arbitration clause’s validity and scope to an arbitrator.” ECF No. 35 at 9.

       4.      On September 6, 2019, Plaintiff submitted to the parties’ mutually selected

arbitrator—Hon. Jeff Kaplan (Ret.), of JAMS (https://www.jamsadr.com/kaplan/)—a brief

requesting that Judge Kaplan find the arbitration clause at issue to be unenforceable, and to remand

this matter to this Court for resolution on its merits. Defendant opposed this request in its response.




                                                  1
            Case 1:18-cv-00438-RP Document 48 Filed 04/24/20 Page 2 of 4




       5.      October 25, 2019, Judge Kaplan heard oral argument regarding the enforceability

of the subject arbitration agreement.

       6.      On November 11, 2019, Judge Kaplan issued an Order holding that the arbitration

clause in question was unconscionable and, accordingly, that “[Plaintiff’s] claims against

[Defendant] are not arbitrable.” November 11, 2019 Order, attached as Exhibit A. 1

       7.      On April 17, 2020, the parties mediated their dispute with Bruce Friedman, Esq. of

JAMS (https://www.jamsadr.com/bruce-friedman/).

       8.      The parties were, however, unable to reach an agreement to resolve this matter.

       9.      Accordingly, the parties respectfully request that this Court set a case management

conference, in line with this Court’s April 17, 2020 Order, ECF No. 46, “shortly after the Western

District reopens.”




1
  Defendant intends to contest the arbitrator’s Order in a forthcoming Motion to Vacate. Plaintiff,
on the other hand, believes that Defendant’s forthcoming Motion to Vacate is without merit.
Nevertheless, the parties will not seek to stay this matter pending resolution of Defendant’s Motion
to Vacate the arbitrator’s Order.


                                                 2
          Case 1:18-cv-00438-RP Document 48 Filed 04/24/20 Page 3 of 4




Dated: April 24, 2020                Respectfully submitted,

                                     /s/ Aaron D. Radbil
                                     Aaron D. Radbil
                                     Alexander D. Kruzyk (pro hac vice)
                                     Greenwald Davidson Radbil PLLC
                                     1540 Congress Ave., Ste.1540
                                     Austin, TX 78701
                                     Tel: (512) 803-1578
                                     aradbil@gdrlawfirm.com
                                     akruzyk@gdrlawfirm.com

                                     Counsel for Plaintiff and the proposed classes


                                     Quyen L. Ta (pro hac vice)
                                     California Bar No. 229956
                                     BOIES SCHILLER FLEXNER LLP
                                     44 Montgomery St., 41st Floor
                                     San Francisco, California 94104
                                     Telephone: (415) 293-6800
                                     qta@bsfllp.com

                                     Counsel for Defendant




                                        3
          Case 1:18-cv-00438-RP Document 48 Filed 04/24/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I certify that on April 24, 2020, I filed the foregoing with the Clerk of Court using the

Court’s CM/ECF system, which will send electronic notice to all counsel of record.

                                            /s/ Aaron D. Radbil
                                            Aaron D. Radbil




                                               4
